Citation Nr: 0828848	
Decision Date: 08/25/08    Archive Date: 09/02/08

DOCKET NO.  04-03 356A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania



THE ISSUE

Entitlement to service connection for diabetes mellitus, 
claimed as due to herbicide exposure.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

K. Fitch, Counsel



INTRODUCTION

The veteran had active service that from June 1962 to October 
1969 and from October 1971 to July 1984.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision of the 
RO.  

The veteran testified at hearing at the RO before the 
undersigned Veterans Law Judge in March 2007.  

Previously, the veteran had had hearings with a Decision 
Review Officer (DRO) in March 2004 and October 2005.  

In May 2007, the Board remanded the issue of service 
connection for diabetes mellitus, to include as due to 
herbicide exposure for additional development of the record.  

The Board also noted that the veteran raised the matter of 
service connection for coronary artery disease.  As it has 
not been developed for appellate review, that issue again is 
referred to the RO for appropriate action.  



FINDINGS OF FACT

1.  The veteran is shown as likely as not to have performed 
active service in the Republic of Vietnam during the Vietnam 
era while on temporary duty as a security policeman at Danang 
under conditions the would be consistent with his exposure to 
Agent Orange.  

2.  The veteran currently is shown to have developed diabetes 
mellitus type II many years after his reported service in the 
Republic of Vietnam and without identified cause.  



CONCLUSION OF LAW

By extending the benefit of the doubt to the veteran, his 
disability manifested by diabetes mellitus type II is 
presumed to be due to Agent Orange exposure that was incurred 
in active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1116, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  

By way of letters dated in December 2001, and January and 
June 2007, the veteran was furnished notice of the type of 
evidence needed in order to substantiate his claim, including 
notice that a disability rating and effective date will be 
assigned if service connection is awarded.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

The veteran was also generally informed that he should send 
to VA evidence in his possession that pertains to the claim 
and advised of the basic law and regulations governing the 
claim, the cumulative information and evidence previously 
provided to VA (or obtained by VA on the veteran's behalf), 
and provided the basis for the decisions regarding the claim.  

The veteran was provided with adequate notice of the evidence 
which was not of record, additional evidence that was 
necessary to substantiate the claim, and he was informed of 
the cumulative information and evidence previously provided 
to VA, or obtained by VA on his behalf.  

For the reasons above the Board finds that VA substantially 
complied with the specific requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence) and Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies the 
VCAA notice); and 38 C.F.R. § 3.159(b) (the content of the 
notice requirement, pertaining to the evidence in the 
claimant's possession or a similar request to that effect).  

In this context, it is well to observe that VCAA requires 
only that the duty to notify be satisfied, and that claimants 
be given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Sutton v. Brown, 9 Vet. 
App. 553 (1996).  

The Board also finds that VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims.  38 U.S.C.A. § 5103A (West 2002).  

In particular, the information and evidence associated with 
the claims file consists of the veteran's service medical 
records, service personnel records, post-service medical 
treatment records, the veteran's testimony before the RO and 
before the Board, and statements submitted by the veteran and 
his representative in support of his claim.  

The Board also notes that this matter has been remanded for 
additional development.  For reasons described hereinbelow, a 
VA examination has not been found to be "necessary" 
pursuant to 38 U.S.C.A. § 5103A(d) in this case.  

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the veteran's claim and that, under the 
circumstances of this case, VA has satisfied its duty to 
assist the veteran in this case.  Accordingly, further 
development and further expending of VA's resources is not 
warranted.  See 38 U.S.C.A. § 5103A.  


II.  Analysis

In this case, the veteran seeks VA compensation benefits for 
diabetes mellitus type II, to include as secondary to Agent 
Orange exposure.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).  

The regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

For certain chronic diseases, such as diabetes mellitus, a 
presumption of service connection arises if the disease is 
manifested to a degree of 10 percent within a year following 
discharge from service.  38 C.F.R. § 3.307, 3.309.  

Further, service connection may be granted for disability 
proximately due to or the result of a service-connected 
disability and where aggravation of a nonservice-connected 
disorder is proximately due to or the result of a service-
connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 
7 Vet. App. 439 (1995) (en banc).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

The Board is charged with the duty to assess the credibility 
and weight given to evidence.  Wensch v. Principi, 15 Vet. 
App. 362, 367 (2001); Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  Indeed, the Court has declared that in adjudicating 
a claim, the Board has the responsibility to do so.  Bryan v. 
West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992).  

VA regulations also provide that a veteran who had active 
military, naval, or air service in the Republic of Vietnam 
during the Vietnam Era and has one of the diseases listed in 
38 C.F.R. § 3.309(e) shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 U.S.C.A. 
§ 3.307(a)(6)(iii).  In such circumstances, service 
connection may be granted on a presumptive basis for the 
diseases listed in 38 C.F.R. § 3.309(e).  See 38 C.F.R. 
§ 3.307(a)(6)(ii).  

First, the available service records do not show that the 
veteran performed active service in the Republic of Vietnam.  
There are some service personnel records available for 
review, but no service treatment records are on file at this 
time.  

Accordingly, the Board must review the veteran's claim with 
heightened concern for the apparent absence of complete 
records for his extended period of active service.  

The veteran testified at his recent hearings that he was 
stationed in the Republic of Vietnam for six months during 
the time period of 1966 and 1967 while on temporary duty as a 
member of the 99th Security Police Squadron.  At the March 
2004 hearing, he reported being a member of the 377th Security 
Police Squadron (SPS).  

The veteran asserts that he was a dog handler and guarded the 
perimeter of the base at Danang, Vietnam.  He has submitted a 
list of names, email addresses, and divisions of the War Dog 
Roster in support of his claim.  Significantly, the veteran's 
DD Form 214 also reflects that he was awarded the Vietnam 
Service Medal and the Republic of Vietnam Cross of Gallantry 
with device.  The basis for his receiving these decorations 
is not clear from the record.  

The veteran's records do reflect that, for some time between 
1965 and 1967, the veteran served as an Air Policeman and 
Security Policeman for Weapons Systems Security and was 
stationed with the 814th CDS and 814th SPS at Westover Air 
Force Base in Massachusetts.  

These records also show that the veteran was noted to be on 
TDY to Guam for 187 days during the period in question.  
Specifically, between September 1967 and March 1968, the 
veteran was noted to have been assigned to the 99th Scty 
Police Sq (SAC) w/dy 3960 Scty Police Sq, at Anderson AFB in 
Guam.  

Thus, the service records on one hand reflect that the 
veteran was only on TDY to Guam, but his statements on the 
other hand find support in the fact that he was awarded the 
decorations that clearly could be based service in the 
Republic of Vietnam.  

In addition, the record reflects that, in response to an 
official inquiry from the RO concerning the veteran's 
service, he was shown to have participated in "FLYING COMBAT 
MISSIONS OVER SOUTHEAST ASIA."  

In viewing this evidence in light of the veteran's long 
active service, the Board finds his hearing testimony to be 
credible and of sufficient probative value to place the 
evidentiary record in a state of relative equipoise in 
showing that he had as likely as not performed active service 
in the Republic of Vietnam.  

By extending the benefit of the doubt to the veteran in 
finding that he had service in the Republic of Vietnam, the 
regulatory provisions for presumptive service connection for 
diabetes mellitus based on the exposure to Agent Orange may 
be favorably applied in this case.  

Accordingly, on this record, the Board finds that service 
connection for diabetes mellitus is warranted.  



ORDER

Service connection for diabetes mellitus type II is granted.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


